Melton, Justice,
dissenting.
Because I believe that a four-year suspension is an appropriate sanction in this matter, I must respectfully dissent from the majority’s decision to reject Joanna Temple’s petition for voluntary discipline. The majority bases its decision on Temple’s admitted violation of Rule 1.2 (d), which states, in pertinent part, “A lawyer shall not counsel a client to engage in conduct that the lawyer knows is *857criminal or fraudulent, nor knowingly assist a client in such conduct, but a lawyer may discuss the legal consequences of any proposed course of conduct[.]” The maximum sanction for this rule is disbarment, and I believe that this maximum punishment should be reserved for the most egregious case of misconduct in which an attorney advises or assists a client in committing a felony. In this case, Temple has admitted that she assisted her clients in violating usury laws in New York — a crime that constitutes a misdemeanor. While Temple’s misdemeanor-level conduct is certainly reprehensible, it does not equate to the abhorrent nature of a felony. Temple’s conduct is worthy of a serious sanction, and a four-year suspension is just that. Felonious conduct should be matched to the maximum sanction of disbarment; Temple’s misdemeanor conduct should not. Therefore, to equitably match the level of discipline to the level of misconduct, I believe a four-year suspension is an appropriate sanction in this case. See In the Matter of Schrader, 271 Ga. 601 (523 SE2d 327) (1999); In the Matter of Davis, 292 Ga. 897 (742 SE2d 734) (2013).
Decided October 17, 2016.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.